 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       CHERYL BISHOP,
 8                           Plaintiff,
 9         v.                                          C18-599 TSZ
10     WILLIAM BARR, Attorney General,                 MINUTE ORDER
       Department of Justice, Alcohol,
11     Tobacco, Firearms & Explosives,
12                           Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)     Defendant’s motion to continue the trial date and related deadlines, docket
15
     no. 53, is treated as a motion for reconsideration and is DENIED.
16          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 24th day of September, 2019.
18

19                                                    William M. McCool
                                                      Clerk
20
                                                      s/Karen Dews
21                                                    Deputy Clerk

22

23

     MINUTE ORDER - 1
